 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11   CARLOTTA MIRAFLOR, an                       Case No. 5:17-cv-02046-DSF-SPx
     individual;
12                   Plaintiffs,                 STIPULATED PROTECTIVE ORDER
13          v.
14   PEACHSTATE HEALTH
     MANAGEMENT, LLC, dba AEON
15   GLOBAL HEALTH, a business entity
     from unknown; SONNY ROSHAN,
16   an individual; DOES 1 through 10,
     inclusive;
17
                                   Defendants.
18

19   1.     A.      PURPOSES AND LIMITATIONS
20          Discovery in this action is likely to involve production of confidential,
21   proprietary, or private information for which special protection from public
22   disclosure and from use for any purpose other than prosecuting this litigation may
23   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
24   enter the following Stipulated Protective Order. The parties acknowledge that this
25   Order does not confer blanket protections on all disclosures or responses to
26   discovery and that the protection it affords from public disclosure and use extends
27   only to the limited information or items that are entitled to confidential treatment
28   under the applicable legal principles. The parties further acknowledge, as set forth
                                                 1
     STIPULATED PROTECTIVE ORDER                                     CASE NO. 5:17-CV-02046-DSF-SPX
 1   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 2   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 3   procedures that must be followed and the standards that will be applied when a
 4   party seeks permission from the court to file material under seal.
 5          B.      GOOD CAUSE STATEMENT
 6          Because this case involves parties engaged in marketing of and/or performing
 7   laboratory testing of medical patients’ bodily fluids or blood, or genetic
 8   composition, this action is likely to involve trade secrets, customer and pricing lists
 9   and other valuable research, development, commercial, financial, technical and/or
10   proprietary information for which special protection from public disclosure and
11   from use for any purpose other than prosecution of this action is warranted. Such
12   confidential and proprietary materials and information consist of, among other
13   things, confidential business or financial information, information regarding
14   confidential business practices, or other confidential research, development, or
15   commercial information (including information implicating privacy rights of third
16   parties), information otherwise generally unavailable to the public, or which may be
17   privileged or otherwise protected from disclosure under state or federal statutes,
18   court rules, case decisions, or common law. In addition, Carlotta Miraflor, signed
19   non-disclosure agreements with defendants’ competitors after the date of separation
20   with defendants which prevent her from disclosing any information about the
21   competitors without a court order. Accordingly, to expedite the flow of
22   information, to facilitate the prompt resolution of disputes over confidentiality of
23   discovery materials, to adequately protect information the parties are entitled to
24   keep confidential, to ensure that the parties are permitted reasonable necessary uses
25   of such material in preparation for and in the conduct of trial, to address their
26   handling at the end of the litigation, and serve the ends of justice, a protective order
27   for such information is justified in this matter. It is the intent of the parties that
28   information will not be designated as confidential for tactical reasons and that
                                                  2
     STIPULATED PROTECTIVE ORDER                                        CASE NO. 5:17-CV-02046-DSF-SPX
 1   nothing be so designated without a good faith belief that it has been maintained in a
 2   confidential, non-public manner, and there is good cause why it should not be part
 3   of the public record of this case.
 4

 5   2.     DEFINITIONS
 6          2.1     Action: Carlotta Miraflor v. Peachstate Health Management, LLC, et
 7   al., Case No. 5:17-cv-02046-DSF-SPx.
 8          2.2     Challenging Party: a Party or Non-Party that challenges the
 9   designation of information or items under this Order.
10          2.3.1 “CONFIDENTIAL” Information or Items: information (regardless of
11   how it is generated, stored or maintained) or tangible things that qualify for
12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
13   the Good Cause Statement.
14          2.3.2 "HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY"
15   Information or Items: extremely sensitive "Confidential Information or Items"
16   whose disclosure to another Party or nonparty would create a substantial risk of
17   serious injury that could not be avoided by less restrictive means.
18          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5     Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL OR HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
23   ONLY.”
24          2.6     Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced
27   or generated in disclosures or responses to discovery in this matter.
28   ///
                                                3
     STIPULATED PROTECTIVE ORDER                                     CASE NO. 5:17-CV-02046-DSF-SPX
 1          2.7     Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4          2.8     House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7          2.9     Non-Party: any natural person, partnership, corporation, association,
 8   or other legal entity not named as a Party to this action.
 9          2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   which has appeared on behalf of that party, and includes support staff.
13          2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18          2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22          2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL OR HIGHLY CONFIDENTIAL -
24   ATTORNEYS’ EYES ONLY.”
25          2.15 Receiving Party: a Party that receives Disclosure or Discovery
26   Material from a Producing Party.
27   ///
28   ///
                                                4
     STIPULATED PROTECTIVE ORDER                                     CASE NO. 5:17-CV-02046-DSF-SPX
 1   3.     SCOPE
 2          The protections conferred by this Stipulation and Order cover not only
 3   Protected Material (as defined above), but also (1) any information copied or
 4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 5   compilations of Protected Material; and (3) any testimony, conversations, or
 6   presentations by Parties or their Counsel that might reveal Protected Material.
 7          Any use of Protected Material at trial shall be governed by the orders of the
 8   trial judge. This Order does not govern the use of Protected Material at trial.
 9

10   4.     DURATION
11          Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees
13   otherwise in writing or a court order otherwise directs. Final disposition shall be
14   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
15   with or without prejudice; and (2) final judgment herein after the completion and
16   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
17   including the time limits for filing any motions or applications for extension of time
18   pursuant to applicable law.
19

20   5.     DESIGNATING PROTECTED MATERIAL
21          5.1     Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items, or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items, or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.
                                                 5
     STIPULATED PROTECTIVE ORDER                                       CASE NO. 5:17-CV-02046-DSF-SPX
 1          Mass, indiscriminate, or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to
 4   impose unnecessary expenses and burdens on other parties) may expose the
 5   Designating Party to sanctions.
 6          If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9          5.2     Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14          Designation in conformity with this Order requires:
15          (a)     for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL OR HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
19   ONLY” (hereinafter “CONFIDENTIAL OR HIGHLY CONFIDENTIAL -
20   ATTORNEYS’ EYES ONLY legend”), to each page that contains protected
21   material. If only a portion or portions of the material on a page qualifies for
22   protection, the Producing Party also must clearly identify the protected portion(s)
23   (e.g., by making appropriate markings in the margins).
24          A Party or Non-Party that makes original documents available for inspection
25   need not designate them for protection until after the inspecting Party has indicated
26   which documents it would like copied and produced. During the inspection and
27   before the designation, all of the material made available for inspection shall be
28   deemed “CONFIDENTIAL OR HIGHLY CONFIDENTIAL - ATTORNEYS’
                                                6
     STIPULATED PROTECTIVE ORDER                                     CASE NO. 5:17-CV-02046-DSF-SPX
 1   EYES ONLY.” After the inspecting Party has identified the documents it wants
 2   copied and produced, the Producing Party must determine which documents, or
 3   portions thereof, qualify for protection under this Order. Then, before producing the
 4   specified documents, the Producing Party must affix the “CONFIDENTIAL OR
 5   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY legend” to each page
 6   that contains Protected Material. If only a portion or portions of the material on a
 7   page qualifies for protection, the Producing Party also must clearly identify the
 8   protected portion(s) (e.g., by making appropriate markings in the margins).
 9          (b)     for testimony given in depositions that the Designating Party identify
10   the Disclosure or Discovery Material on the record, before the close of the
11   deposition all protected testimony.
12          (c)     for information produced in some form other than documentary and
13   for any other tangible items, that the Producing Party affix in a prominent place on
14   the exterior of the container or containers in which the information is stored the
15   legend “CONFIDENTIAL OR HIGHLY CONFIDENTIAL - ATTORNEYS’
16   EYES ONLY.” If only a portion or portions of the information warrants protection,
17   the Producing Party, to the extent practicable, shall identify the protected portion(s).
18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
19   failure to designate qualified information or items does not, standing alone, waive
20   the Designating Party’s right to secure protection under this Order for such
21   material. Upon timely correction of a designation, the Receiving Party must make
22   reasonable efforts to assure that the material is treated in accordance with the
23   provisions of this Order.
24

25   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
26          6.1     Timing of Challenges. Any Party or Non-Party may challenge a
27   designation of confidentiality at any time that is consistent with the Court’s
28   Scheduling Order.
                                                7
     STIPULATED PROTECTIVE ORDER                                     CASE NO. 5:17-CV-02046-DSF-SPX
 1          6.2     Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37.1 et seq.
 3          6.3     The burden of persuasion in any such challenge proceeding shall be on
 4   the Designating Party. Frivolous challenges, and those made for an improper
 5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6   parties) may expose the Challenging Party to sanctions. Unless the Designating
 7   Party has waived or withdrawn the confidentiality designation, all parties shall
 8   continue to afford the material in question the level of protection to which it is
 9   entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11

12   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
13          7.1     Basic Principles. A Receiving Party may use Protected Material that is
14   disclosed or produced by another Party or by a Non-Party in connection with this
15   Action only for prosecuting, defending, or attempting to settle this Action. Such
16   Protected Material may be disclosed only to the categories of persons and under the
17   conditions described in this Order. When the Action has been terminated, a
18   Receiving Party must comply with the provisions of section 13 below (FINAL
19   DISPOSITION).
20          Protected Material must be stored and maintained by a Receiving Party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the court or permitted in writing by the Designating Party, a
25   Receiving Party may disclose any information or item designated
26   “CONFIDENTIAL” only to:
27          (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
28   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                8
     STIPULATED PROTECTIVE ORDER                                     CASE NO. 5:17-CV-02046-DSF-SPX
 1   necessary to disclose the information for this Action;
 2          (b)     the officers, directors, and employees (including House Counsel) of
 3   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 4          (c)     Experts (as defined in this Order) of the Receiving Party to whom
 5   disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7          (d)     the court and its personnel;
 8          (e)     court reporters and their staff;
 9          (f)     professional jury or trial consultants, mock jurors, and Professional
10   Vendors to whom disclosure is reasonably necessary for this Action and who have
11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12          (g)     the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information;
14          (h)     during their depositions, witnesses, and attorneys for witnesses, in the
15   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
16   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
17   will not be permitted to keep any confidential information unless they sign the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
19   agreed by the Designating Party or ordered by the court. Pages of transcribed
20   deposition testimony or exhibits to depositions that reveal Protected Material may
21   be separately bound by the court reporter and may not be disclosed to anyone
22   except as permitted under this Stipulated Protective Order; and
23          (i)     any mediator or settlement officer, and their supporting personnel,
24   mutually agreed upon by any of the parties engaged in settlement discussions.
25          7.3     Disclosure of “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
26   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
27   in writing by the Designating Party, a Receiving Party may disclose any
28   information or item designated “HIGHLY CONFIDENTIAL - ATTORNEYS’
                                                   9
     STIPULATED PROTECTIVE ORDER                                      CASE NO. 5:17-CV-02046-DSF-SPX
 1   EYES ONLY” only to:
 2                  (a)    the Receiving Party’s Outside Counsel of Record in this Action,
 3   as well as employees of said Outside Counsel of Record to whom it is reasonably
 4   necessary to disclose the information for this Action;
 5                  (b)    Experts (as defined in this Order) of the Receiving Party to
 6   whom disclosure is reasonably necessary for this Action and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8                  (c)    the court and its personnel;
 9                  (d)    court reporters and their staff;
10                  (e)    professional jury or trial consultants, mock jurors, and
11   Professional Vendors to whom disclosure is reasonably necessary for this Action
12   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
13   A);
14                  (f)    the author or recipient of a document containing the information
15   or a custodian or other person who otherwise possessed or knew the information;
16                  (g)    during their depositions, witnesses, and attorneys for witnesses,
17   in the Action to whom disclosure is reasonably necessary provided: (1) the
18   deposing party requests that the witness sign the form attached as Exhibit A hereto;
19   and (2) they will not be permitted to keep any confidential information unless they
20   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
21   otherwise agreed by the Designating Party or ordered by the court. Pages of
22   transcribed deposition testimony or exhibits to depositions that reveal Protected
23   Material may be separately bound by the court reporter and may not be disclosed to
24   anyone except as permitted under this Stipulated Protective Order; and
25                  (i)    any mediator or settlement officer, and their supporting
26   personnel, mutually agreed upon by any of the parties engaged in settlement
27   discussions.
28   ///
                                                  10
     STIPULATED PROTECTIVE ORDER                                       CASE NO. 5:17-CV-02046-DSF-SPX
 1   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
 2          PRODUCED IN OTHER LITIGATION
 3          If a Party is served with a subpoena or a court order issued in other litigation
 4   that compels disclosure of any information or items designated in this Action as
 5   “CONFIDENTIAL OR HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
 6   ONLY,” that Party must:
 7          (a)     promptly notify in writing the Designating Party. Such notification
 8   shall include a copy of the subpoena or court order;
 9          (b)     promptly notify in writing the party who caused the subpoena or order
10   to issue in the other litigation that some or all of the material covered by the
11   subpoena or order is subject to this Protective Order. Such notification shall include
12   a copy of this Stipulated Protective Order; and
13          (c)     cooperate with respect to all reasonable procedures sought to be
14   pursued by the Designating Party whose Protected Material may be affected.
15          If the Designating Party timely seeks a protective order, the Party served with
16   the subpoena or court order shall not produce any information designated in this
17   action as “CONFIDENTIAL OR HIGHLY CONFIDENTIAL - ATTORNEYS’
18   EYES ONLY” before a determination by the court from which the subpoena or
19   order issued, unless the Party has obtained the Designating Party’s permission. The
20   Designating Party shall bear the burden and expense of seeking protection in that
21   court of its confidential material and nothing in these provisions should be
22   construed as authorizing or encouraging a Receiving Party in this Action to disobey
23   a lawful directive from another court.
24

25   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
26          PRODUCED IN THIS LITIGATION
27          (a)     The terms of this Order are applicable to information produced by a
28   Non-Party in this Action and designated as “CONFIDENTIAL OR HIGHLY
                                                11
     STIPULATED PROTECTIVE ORDER                                      CASE NO. 5:17-CV-02046-DSF-SPX
 1   CONFIDENTIAL - ATTORNEYS’ EYES ONLY.” Such information produced by
 2   Non-Parties in connection with this litigation is protected by the remedies and relief
 3   provided by this Order. Nothing in these provisions should be construed as
 4   prohibiting a Non-Party from seeking additional protections.
 5          (b)     In the event that a Party is required, by a valid discovery request, to
 6   produce a Non-Party’s confidential information in its possession, and the Party is
 7   subject to an agreement with the Non-Party not to produce the Non-Party’s
 8   confidential information, then the Party shall:
 9                  (1)    promptly notify in writing the Requesting Party and the Non-
10   Party that some or all of the information requested is subject to a confidentiality
11   agreement with a Non-Party;
12                  (2)    promptly provide the Non-Party with a copy of the Stipulated
13   Protective Order in this Action, the relevant discovery request(s), and a reasonably
14   specific description of the information requested; and
15                  (3)    make the information requested available for inspection by the
16   Non-Party, if requested.
17          (c)     If the Non-Party fails to seek a protective order from this court within
18   14 days of receiving the notice and accompanying information, the Receiving Party
19   may produce the Non-Party’s confidential information responsive to the discovery
20   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
21   not produce any information in its possession or control that is subject to the
22   confidentiality agreement with the Non-Party before a determination by the court.
23   Absent a court order to the contrary, the Non-Party shall bear the burden and
24   expense of seeking protection in this court of its Protected Material.
25

26   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
27          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
28   Protected Material to any person or in any circumstance not authorized under this
                                                 12
     STIPULATED PROTECTIVE ORDER                                       CASE NO. 5:17-CV-02046-DSF-SPX
 1   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 2   writing the Designating Party of the unauthorized disclosures, (b) use its best
 3   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
 4   person or persons to whom unauthorized disclosures were made of all the terms of
 5   this Order, and (d) request such person or persons to execute the “Acknowledgment
 6   and Agreement to Be Bound” that is attached hereto as Exhibit A.
 7

 8   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 9          PROTECTED MATERIAL
10          When a Producing Party gives notice to Receiving Parties that certain
11   inadvertently produced material is subject to a claim of privilege or other
12   protection, the obligations of the Receiving Parties are those set forth in Federal
13   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
14   whatever procedure may be established in an e-discovery order that provides for
15   production without prior privilege review. Pursuant to Federal Rule of Evidence
16   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
17   of a communication or information covered by the attorney-client privilege or work
18   product protection, the parties may incorporate their agreement in the stipulated
19   protective order submitted to the court.
20
21   12.    MISCELLANEOUS
22          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
23   person to seek its modification by the Court in the future.
24          12.2 Right to Assert Other Objections. By stipulating to the entry of this
25   Protective Order no Party waives any right it otherwise would have to object to
26   disclosing or producing any information or item on any ground not addressed in
27   this Stipulated Protective Order. Similarly, no Party waives any right to object on
28   any ground to use in evidence of any of the material covered by this Protective
                                                13
     STIPULATED PROTECTIVE ORDER                                     CASE NO. 5:17-CV-02046-DSF-SPX
 1   Order.
 2          12.3 Filing Protected Material. A Party that seeks to file under seal any
 3   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 4   may only be filed under seal pursuant to a court order authorizing the sealing of the
 5   specific Protected Material at issue. If a Party's request to file Protected Material
 6   under seal is denied by the court, then the Receiving Party may file the information
 7   in the public record unless otherwise instructed by the court.
 8

 9   13.    FINAL DISPOSITION
10          After the final disposition of this Action, as defined in paragraph 4, within 60
11   days of a written request by the Designating Party, each Receiving Party must
12   return all Protected Material to the Producing Party or destroy such material. As
13   used in this subdivision, “all Protected Material” includes all copies, abstracts,
14   compilations, summaries, and any other format reproducing or capturing any of the
15   Protected Material. Whether the Protected Material is returned or destroyed, the
16   Receiving Party must submit a written certification to the Producing Party (and, if
17   not the same person or entity, to the Designating Party) by the 60 day deadline that
18   (1) identifies (by category, where appropriate) all the Protected Material that was
19   returned or destroyed and (2)affirms that the Receiving Party has not retained any
20   copies, abstracts, compilations, summaries or any other format reproducing or
21   capturing any of the Protected Material. Notwithstanding this provision, Counsel
22   are entitled to retain an archival copy of all pleadings, motion papers, trial,
23   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
24   and trial exhibits, expert reports, attorney work product, and consultant and expert
25   work product, even if such materials contain Protected Material. Any such archival
26   copies that contain or constitute Protected Material remain subject to this Protective
27   Order as set forth in Section 4.
28   ///
                                                14
     STIPULATED PROTECTIVE ORDER                                      CASE NO. 5:17-CV-02046-DSF-SPX
 1   14.    Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4

 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6

 7   Dated: November 9, 2018                       /s/Paul Sienski
                                                  Paul Sienski, Esquire
 8                                                Attorneys for Plaintiff
                                                  CARLOTTA MIRAFLOR
 9

10   Dated: November 9, 2018                       /s/Maria C. Severson
                                                  Maria C. Severson, Esquire
11                                                Attorneys for Defendants
                                                  PEACHSTATE HEALTH
12                                                MANAGEMENT, LLC, dba AEON
                                                  GLOBAL HEALTH, and
13                                                SONNY ROSHAN
14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16
     DATED: November 19, 2018
17

18

19   Honorable Sheri Pym
     United States Magistrate Judge
20
21

22

23

24

25

26
27

28
                                             15
     STIPULATED PROTECTIVE ORDER                                  CASE NO. 5:17-CV-02046-DSF-SPX
 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of Carlotta Miraflor v. Peachstate Health Management, LLC,
 8   et al., Case No. 5:17-cv-02046-DSF-SP. I agree to comply with and to be bound by
 9   all the terms of this Stipulated Protective Order and I understand and acknowledge
10   that failure to so comply could expose me to sanctions and punishment in the nature
11   of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print
18   or type full name] of _______________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22

23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26   Signature: __________________________________
27

28
                                                16
     STIPULATED PROTECTIVE ORDER                                      CASE NO. 5:17-CV-02046-DSF-SPX
